                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:17-cv-350-MOC-WCM

MARY MARTIN,                        )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                         ORDER
                                    )
NAKISHA GARRETT, et al.,            )
            Defendants.             )
____________________________________)

         THIS MATTER is before the Court on Defendant Wally Wazan’s Motion to Certify

Order under 28 U.S.C. 1292(b) re Order on Motion to Dismiss/Failure to State a Claim for

Interlocutory Appeal. (Doc. No. 77). Wazan has asked this Court to certify for an interlocutory

appeal its Order of June 2, 2020, (Doc. No. 75), denying Wazan’s motion to dismiss based on the

statute of limitations. For the following reasons, the motion is denied.

   I.       BACKGROUND

   Plaintiff Mary Martin sued the North Carolina Department of Public Safety and several of its

employees in December 2017, alleging that she was the victim of repeated sexual and physical

assaults by her former supervisor Wazan. (Doc. No. 1). Also in December 2017, the North

Carolina Department of Commerce, “on behalf of itself and its employee Wally Wazan,” entered

into a tolling agreement with Martin. The Tolling Agreement states that the “Parties,” defined to

include Wazan, agree to toll any statutes of limitations until either party provides written notice

of the termination of the Tolling Agreement.




        Case 1:17-cv-00350-MOC-WCM Document 85 Filed 08/13/20 Page 1 of 7
         In October 2018, Martin filed an Amended Complaint, naming Wazan as a defendant and

asserted claims against him specifically. (Doc. No. 31). Wazan subsequently moved to dismiss

the Amended Complaint, arguing that the statute of limitations barred Martin’s claims against

him. (Doc. Nos. 39, 40, 51, 58). The Court entered an Order on June 2, 2020, denying Wazan’s

motion to dismiss. Wazan now asks the Court to certify this matter for an interlocutory appeal

related to that Order. Plaintiff opposes the motion.

   II.      DISCUSSION

   Certification of a matter for interlocutory appeal under 28 U.S.C. § 1292(b) is an

“extraordinary remedy” that should be used sparingly. Myles v. Laffitte, 881 F.2d 125, 127 (4th

Cir. 1989). Interlocutory appeals are an exception to the deep-rooted rule limiting appeals to

final judgments and, therefore, are appropriate only in rare circumstances. See id. Put

differently, the certification of an interlocutory appeal requires exceptional circumstances that

justify a departure from the basic policy limiting appellate review to final judgments. Coopers &

Lybrand v. Livesay, 437 U.S. 463, 475 (1978); see also Manion v. Spectrum Healthcare Res.,

966 F. Supp. 2d 561, 567 (E.D.N.C. 2013) (noting that interlocutory appeals pursuant to §

1292(b) are a “rare exception to the final judgment rule that general prohibits piecemeal

appeals”) (internal quotations omitted). The rationale for granting interlocutory appeals only in

exceptional circumstances was articulated by the Supreme Court in Stringfellow v. Concerned

Neighbors in Action, 480 U.S. 370 (1987):

         [T]he finality rule of § 1291 protects a variety of interests that contribute to the

         efficiency of the legal system. Pretrial appeals may cause disruption, delay, and

         expense for the litigants; they also burden appellate courts by requiring immediate

         consideration of issues that may become moot or irrelevant by the end of trial. In




     Case 1:17-cv-00350-MOC-WCM Document 85 Filed 08/13/20 Page 2 of 7
        addition, the finality doctrine protects the strong interest in allowing trial judges

        to supervise pretrial and trial procedures without undue interference.

Id. at 380.

        To meet the high standard to pursue an interlocutory appeal, Wazan has the burden of

meeting all three elements set out in the statute. He must prove that the certified issue: (1)

involves a controlling question of law (2) as to which there is substantial ground for difference of

opinion and (3) that an immediate appeal from the order may materially advance the ultimate

termination of the litigation. 28 U.S.C. § 1292(b). Wazan cannot meet any of these required

elements.

        Wazan argues that three different holdings from the Court’s June 2 Order should be

certified for interlocutory appeal: (1) whether the Amended Complaint relates back under Fed. R.

Civ. P. 15; (2) whether, under North Carolina agency law, Mr. Sherrill, the chief of staff for the

North Carolina Department of Commerce, had authority—actual, apparent, or otherwise—to

bind Wazan to a tolling agreement in his personal capacity; and (3) whether equitable tolling is

available and applicable based on the determinations regarding the previous questions. (Doc.

No. 77, p. 2). In the Order, the Court held that Martin’s Amended Complaint relates back to her

Original Complaint. (Doc. No. 75, p. 11). Additionally, the Court held that “even if the

Amended Complaint did not relate back to the Original Complaint, Wazan is bound by the

Tolling Agreement.” Id. Thus, both of the Court’s rationales, standing alone, support the

Court’s denial of Wazan’s Motion to Dismiss. Therefore, for Wazan to succeed on this Motion,

Wazan would need to show that both holdings meet all three requirements set forth in 28 U.S.C.

§ 1292(b). Wazan cannot do this.




      Case 1:17-cv-00350-MOC-WCM Document 85 Filed 08/13/20 Page 3 of 7
        First, whether the Tolling Agreement bound Wazan is not a controlling issue of law. The

Fourth Circuit has made clear that “the kind of question best adapted to discretionary

interlocutory review is a narrow question of pure law whose resolution will be completely

dispositive of the litigation, either as a legal or practical matter, whichever way it goes.” Fannin

v. CSX Transp., Inc., 1989 WL 42583, at *5 (4th Cir. 1989) (unpublished). “An appeal that

would require the court to delve into the facts of the case is not well-suited for interlocutory

review.” Weaver Cooke Constr., LLC v. Stock Bldg. Supply, LLC, No. 5:14-CV-475-BR, 2014

WL 5307501, at *2 (E.D.N.C. Oct. 16, 2014) (citing Long v. CPI Sec. Sys., Inc., No. 3:12–cv–

396, 2013 WL 3761078, at *2 (W.D.N.C. July 16, 2013) (stating that a controlling question of

law is one which an appeals court can “decide cleanly and quickly”)). Even where the question

presented is a legal one, if resolution of that issue is rooted in the facts of a particular case, the

question is not proper for interlocutory review. Fannin, 1989 WL 42583, at *5 (expressing

reluctance to evaluate legal questions “heavily freighted with the necessity for factual

assessment” on interlocutory appeal).

        A determination of whether Wazan was bound by the Tolling Agreement turns on the

application of the unique facts of this case to North Carolina agency law principles. Analyzing

this issue would require the Court of Appeals to “delve into the facts of the case.” Id. Given the

procedural posture of this case and the fact that discovery has yet to start, the Court of Appeals

could not possibly decide this fact-intensive question “cleanly and quickly.” Long, 2013 WL

3761078, at *2. Therefore, whether Wazan is bound under the Tolling Agreement is not a

controlling issue of law pursuant to Fourth Circuit precedent.

        Whether the Amended Complaint relates back to the Original Complaint is also not a

controlling issue of law. The Fourth Circuit made clear in Fannin that a controlling issue of law




      Case 1:17-cv-00350-MOC-WCM Document 85 Filed 08/13/20 Page 4 of 7
is one that is dispositive of the issue “whichever way it goes.” Fannin, 1989 WL 42583, at *5.

That is not the case here. If the Court of Appeals affirms this Court on the relation back issue,

the affirmance would not resolve the litigation. Instead, the case would return to this Court and

continue after several months of delay.

       Wazan also fails to show the existence of substantial grounds for difference of opinion on

any issue he asks this Court to certify. “An issue presents a substantial ground for difference of

opinion if courts, as opposed to parties, disagree on a controlling legal issue.” Randolph v. ADT

Sec. Servs., Inc., No. CIV.A. DKC 09-1790, 2012 WL 273722, at *6 (D. Md. Jan. 30, 2012)

(citing McDaniel v. Mehfoud, 708 F. Supp. 754, 756 (E.D. Va. 1989), appeal dismissed, 927

F.2d 596 (4th Cir. 1991) (unpublished opinion)). “In other words, for interlocutory appeals, it

matters not whether the lower court simply got the law wrong, but whether courts themselves

disagree as to what the law is.” In re Nichols, No. TDC-14-0625, 2014 WL 4094340, at *3 (D.

Md. Aug. 15, 2014) (internal quotations omitted). Here, Wazan fails to show a difference of

opinion between courts for either issue.

       First, Wazan fails to show a difference of opinion as to the relation back issue. Rather,

Wazan simply re-argues the merits of whether the Amended Complaint related back to the

Original Complaint under Rule 15. Moreover, even if the Court found that Wazan put forth

substantial grounds for difference of opinion on the relation back issue, Wazan did nothing to

meet that standard as it relates to the agency issue. Wazan cites only two cases in the agency

section of his brief, both of which simply state black letter agency principles. (Doc. No. 77, p. 4

5). Neither case is at odds with this Court’s June 2 Order. Thus, Wazan has failed to show

grounds for a substantial difference of opinion between courts as is required in the Fourth

Circuit.




      Case 1:17-cv-00350-MOC-WCM Document 85 Filed 08/13/20 Page 5 of 7
       Finally, Wazan fails to show that interlocutory appeal would materially advance this

litigation to its ultimate termination. “Generally, this requirement is met when resolution of a

controlling legal question would serve to avoid a trial or otherwise substantially shorten the

litigation.” Clark Constr. Grp., Inc. v. Allglass Sys., Inc., No. CIV.A. DKC 2002-1590, 2005

WL 736606, at *4 (D. Md. Mar. 30, 2005) (citing 16 Charles Alan Wright, Arthur R. Miller &

Edward H. Cooper, Federal Practice and Procedure § 3930, at 432 (2nd ed. 1996)). “The mere

fact that [certification] may save pre-trial and trial effort and expense,” however, “is not

determinative . . . .” Fannin, 1989 WL 42583, at *5 (citation omitted). Indeed, such speculative

savings “can be said of any interlocutory appeal.” Id.

       Here, Wazan seeks immediate appeal over the entirety of this Court’s June 2 Order, but

he has not pointed to one “narrow question of pure law.” Fannin, 1989 WL 42583, at *5.

Rather, Wazan seeks to certify three issues that all require significant legal and factual analysis.

While Wazan states in his motion that he would not seek a stay while this matter is on appeal, the

interposition of an appeal will substantially complicate this matter, regardless of whether a stay

is entered. The parties would be required to brief three separate legal issues to the Fourth

Circuit. The parties would potentially have to appear before the Fourth Circuit for oral

argument. Meanwhile, the parties would also have to conduct discovery, much of which will be

focused on Wazan and what he did, without a clear understanding of which claims and parties

will remain intact after the appeal is resolved. Allowing an interlocutory appeal would

substantially hinder the movement of this litigation toward final resolution. Therefore, Wazan

has also failed to meet the third statutory requirement.

       In sum, because Wazan fails to satisfy any of the three statutory requirements for

certification under 28 U.S.C. § 1292(b), the Court will deny Wazan’s Motion for Certification.




      Case 1:17-cv-00350-MOC-WCM Document 85 Filed 08/13/20 Page 6 of 7
   III.    CONCLUSION

   For the reasons stated herein, Defendant Wally Wazan’s Motion to Certify Order under 28

U.S.C. 1292(b) re: Order on Motion to Dismiss/Failure to State a Claim for Interlocutory Appeal,

(Doc. No. 77), is DENIED.

 Signed: August 12, 2020




     Case 1:17-cv-00350-MOC-WCM Document 85 Filed 08/13/20 Page 7 of 7
